           Case 2:20-cv-01753-RSM-BAT Document 7 Filed 01/22/21 Page 1 of 1




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7

 8   RONALD RICHARD BROWN ,

 9                            Petitioner,                CASE NO. 2:20-cv-01753-RSM-BAT

10          v.                                           ORDER GRANTING MOTION TO
                                                         EXTEND TIME TO FILE ANSWER
11   DONALD HOLBROOK,

12                            Respondent.

13         The Court GRANTS respondent's motion to extend the time to file an answer to the

14   habeas petition, Dkt. 5 and ORDERS:

15         1)     Defendant's answer is due February 19, 2021.

16         2)     The Clerk shall provide a copy of this order to the parties.

17         DATED this 22nd day of January, 2021.

18

19                                                              A
                                                        BRIAN A. TSUCHIDA
20                                                      Chief United States Magistrate Judge

21

22

23



     ORDER GRANTING MOTION TO EXTEND
     TIME TO FILE ANSWER - 1
